—Order, Family Court, Bronx County (Harold Lynch, J.), entered on or about December 23, 1996, which, after a hearing, awarded custody of the parties’ two children to petitioner-mother, unanimously affirmed, without costs.
“Custody determinations are ordinarily a matter of discretion for the hearing court, whose determination should be accorded deference on appeal” (Matter of Lisa L. v Anthony H., 220 AD2d 299, 300; Matter of Davis v McIntosh, 202 AD2d 354), and here we see no basis to disturb Family Court’s conclusion, after hearing and weighing all the evidence, that it was in the best interests of the children (see, Eschbach v Eschbach, 56 NY2d 167, 171; Friederwitzer v Friederwitzer, 55 NY2d 89, 94) to award custody to petitioner. We note in this connection that while the expressed preference of a child who is the subject of a custody proceeding is certainly relevant to the court’s determination, such preference is not always indicative of the child’s best interests. Thus, while the subject children did express a preference to live with appellant, that preference, evaluated by Family Court, as it should have been, in light of the children’s age, maturity and susceptibility to influence, parental and otherwise, was properly treated as nondispositive (see, Eschbach v Eschbach, 56 NY2d, supra, at 172).
We have considered appellant’s remaining arguments and *23find them to be without merit. Concur — Sullivan, J. P., Rosenberger, Rubin and Williams, JJ.